FOLLEY, Justice.
This is an appeal from a judgment in a suit filed by the appellee against the appellants and H.'T. Bender seeking a judgment for debt upon a note and foreclosure of an alleged lien upon a truck of the alleged value of $600. Judgment for $767.43 was rendered in favor of the appellee against the appellants only, but without foreclosure.
The appellants have filed no'briefs-in this court. The appellee has filed a brief in which he asks that we affirm the judgment.
Finding no fundamental error in the record the judgment is affirmed. National Indemnity Underwriters of America v. Shelton, Tex.Civ.App., 115 S.W.2d 1140; McCulley v. Foster et al., Tex.Civ.App., 123 S.W.2d 705, and authorities cited.